Wiggins, J.
¶29 (concurring in part and concurring in result) — I fully join Section 2 of the majority’s opinion, rejecting the defendant’s hearsay challenge. I also agree *562with the majority that the trial court’s “prolonged period of time” instruction inaccurately states the law, that the erroneous instruction prejudiced the defendant, and that his conviction therefore should be reversed. Nevertheless, I write separately because I cannot agree with the majority’s holding that the instruction’s misstatement of the law constitutes a comment on the evidence under article IV, section 16 of our state constitution. Instead, I view the trial court’s erroneous instruction as just that — an erroneous instruction of law — and would analyze it under our jurisprudence regarding instructional errors.
¶30 The purpose of article IV, section 16 “is to prevent the jury from being influenced by knowledge conveyed to it by the trial judge as to his opinion of the evidence submitted.” State v. Jacobsen, 78 Wn.2d 491, 495, 477 P.2d 1 (1970). A trial court does not violate article IV, section 16 unless it conveys or allows the jury to infer a personal opinion of the judge regarding the credibility, weight, or sufficiency of some evidence introduced at trial. See, e.g., id. These principles have been reaffirmed time and again in our article IV, section 16 jurisprudence throughout the 126-year history of that provision.1 The majority does not *563examine these fundamental principles. Instead, it relies heavily on narrowly selected portions of two relatively recent opinions and presents its explication of those cases as an adequate representation of the standards for determining whether an instruction violates article IV, section 16. As a result, the majority holds that the trial court’s “prolonged period of time” instruction was a comment on the evidence even though the instruction cannot plausibly be viewed as communicating the trial judge’s personal attitude toward the merits of the case.
¶31 The instruction in this case neither stated nor suggested anything whatsoever about the specific facts of the case at bar. Consequently, the instruction, though legally erroneous, did not violate article IV, section 16. But because the instruction was erroneous and prejudicial, the defendant is nevertheless entitled to a new trial.
ANALYSIS
I. The “prolonged period of time” instruction misstated the law and thus constituted reversible error
¶32 I agree with the majority that the “prolonged period of time” instruction was erroneous because it provided an incorrect and prejudicial rule of law. As the majority correctly notes, the most natural reading of the instruction is that it provides a definition of “prolonged period of time” under which periods of more than a few weeks are considered “prolonged.”2 This is both contrary to the law and prejudicial to the defendant for the reasons the majority states.
*564¶33 “Where the error is not of constitutional magnitude, we apply the rule that ‘error is not prejudicial unless, within reasonable probabilities, had the error not occurred, the outcome of the trial would have been materially affected.’ ” State v. Smith, 106 Wn.2d 772, 780, 725 P.2d 951 (1986) (quoting State v. Cunningham, 93 Wn.2d 823, 831, 613 P.2d 1139 (1980)).3 The disputed instruction in Brush’s case easily meets that standard for prejudice. The State presented evidence showing that the abuse occurred over a period of approximately two months prior to the murder. As the majority correctly notes, “[A] straightforward application of the jury instruction would likely lead a jury to conclude that the abuse in this case met the given definition of a ‘prolonged period of time.’ ” Majority at 559. We cannot say that the jury would have returned a guilty verdict without this instruction because our law is silent on the meaning of “prolonged” under the relevant statute. There thus is a reasonable probability that the error prejudiced the defendant. For these reasons, I concur in the majority’s result reversing Brush’s exceptional sentence.
II. The trial court’s instruction did not violate article IV, section 16
A. Background on article IV, section 16
¶34 Article IV, section 16 provides:
Judges shall not charge juries with respect to matters of fact, nor comment thereon, but shall declare the law.
Const, art. IV, § 16 (emphasis added). As the above-emphasized text indicates, article IV, section 16 contains two *565separate prohibitions. The first prohibition is that judges must not charge the jury regarding matters of fact. The second prohibition in article IV, section 16 prohibits courts from commenting on matters of fact. Obviously, these prohibitions overlap considerably. See, e.g., State v. Lane, 125 Wn.2d 825, 839, 889 P.2d 929 (1995) (court’s reading of a statement regarding the reason for a prosecution witness’s early release from prison “charged the jury with a fact and expressly conveyed his opinion regarding the evidence” (emphasis added)). Consequently, our courts often refer to both prohibitions collectively as “commenting] on the evidence.” Id.
¶35 A trial court violates article IV, section 16 when it “conveys to the jury a judge’s personal attitudes toward the merits of the case or allows the jury to infer from what the judge said or did not say that the judge personally believed or disbelieved the particular testimony in question.” Hamilton v. Dep’t of Labor & Indus., 111 Wn.2d 569, 571, 761 P.2d 618 (1988). “The purpose of prohibiting judicial comments on the evidence is to prevent the trial judge’s opinion from influencing the jury.” Lane, 125 Wn.2d at 838.
¶36 The element of conveying the judge’s personal opinion is essential for a judge’s words or actions to constitute a comment on the evidence:
The purpose of Const, art. 4, § 16 is to prevent the jury from being influenced by knowledge conveyed to it by the trial judge as to his opinion of the evidence submitted. In keeping with this purpose, we have consistently held that this constitutional prohibition forbids only those words or actions which have the effect of conveying to the jury a personal opinion of the trial judge regarding the credibility, weight or sufficiency of some evidence introduced at the trial.
Jacobsen, 78 Wn.2d at 495 (emphasis added). Put another way, “[t]he touchstone of error in a trial court’s comment on the evidence is whether the feeling of the trial court as to the truth value of the testimony of a witness has been communicated to the jury.” Lane, 125 Wn.2d at 838.
*566¶37 Thus, our courts have held that a trial court violates article IV, section 16 when a judge gives an instruction that tells the jury what weight it should assign to certain evidence.4 We have also struck down instructions that expressed the judge’s opinion on how the jury should evaluate evidence of a certain type, such as alibi evidence or eyewitness testimony, if evidence of that type had been presented during trial.5 These rules are logical applications of the general rule prohibiting instructions that allow the jury to infer the judge’s personal beliefs regarding the credibility, weight, or sufficiency of specific trial evidence.
¶38 On the other hand, our jurisprudence establishes that a jury instruction does not become a comment on the evidence merely because the instruction incorrectly states the applicable law. See Haaga v. Saginaw Logging Co., 169 Wash. 547, 554-55, 14 P.2d 55 (1932) {Haaga II).6 In Haaga II, we held that a jury instruction was “contrary to law” but did not constitute a comment on the evidence because the judge made no reference to any fact “in his instructions *567either directly or in such a way as to lead, or tend to lead, the jury to infer that such fact was an established one.” Id. at 554-57.
B. Application of our article IV, section 16 jurisprudence principles to Brush’s case
¶39 With this overview of the relevant constitutional jurisprudence in mind, we may assess the propriety of the disputed instruction read in Brush’s case. The “prolonged period of time” instruction stated nothing about the specific facts of the case at hand. Instead, the instruction purported to provide the legal meaning of a legal term. The instruction is erroneous because it misinformed the jury regarding the law, not because it instead charged the jury regarding a matter of fact or commented on the merits of the case. Consequently, it was not a comment on the evidence.
¶40 Had the trial court modified the pattern instruction so that it somehow referenced the particular facts of Brush’s case — for example, by stating that the evidence showed that the defendant had committed acts of abuse over a two-month period — this result would be different. But here, the instruction was copied word for word from a pattern jury instruction. The pattern jury instructions are, of course, not written with the facts of any particular case in mind, and this instruction was not modified in any way from its decidedly generic form. It is not plausible to view the instruction as an expression of the trial judge’s personal views on the evidence in Brush’s particular case, and it is difficult to see how the jury could possibly have viewed the instruction as conveying the judge’s personal opinion about the sufficiency of the state’s evidence. Cf. id. at 557 (“It is only by a refined, technical reasoning and analysis that one could arrive at appellants’ interpretation of the instruction [as a comment on the evidence]; it is difficult to see how the jury would ever *568place such construction upon it.”). For these reasons, the instruction does not violate article IV, section 16.7
¶41 The two article IV, section 16 cases that the majority cites do not support its holding — a holding that, if followed, would effectively overturn our long-standing jurisprudence tying article IV, section 16 to comments and instructions that would permit the jury to infer the judge’s personal views on specific evidence presented at trial.
¶42 The majority first quotes State v. Woods, 143 Wn.2d 561, 23 P.3d 1046 (2001), for the proposition that “ ‘[a] jury instruction that does no more than accurately state the law pertaining to an issue ... does not constitute an impermissible comment on the evidence by the trial judge.’ ” Majority at 557 (quoting Woods, 143 Wn.2d at 591). But this quote from Woods does not convert all instructions that are legally erroneous into comments on the evidence.8 As Woods rec*569ognized in the sentence immediately preceding the one that the majority quotes, “ £[a]n impermissible comment is one which conveys to the jury a judge’s personal attitudes toward the merits of the case.’ ” Woods, 143 Wn.2d at 591 (quoting State v. Swan, 114 Wn.2d 613, 657, 790 P.2d 610 (1990)). Furthermore, our prior jurisprudence establishes that even an instruction that is contrary to law does not constitute a comment on the evidence unless the instruction somehow reveals the judge’s personal views regarding some of the evidence presented. See Haaga II, 169 Wash, at 556-57. Viewed in its proper context, then, the quote from Woods regarding an instruction’s legal accuracy merely presents a corollary to the general rule regarding judicial comments — specifically, that a jury cannot glean the judge’s personal view of the facts from an instruction that does no more than correctly state the law.
¶43 Moreover, tying article IV, section 16 to an instruction’s legal accuracy would result in a rule that would be both overinclusive and underinclusive. Such a rule would be overinclusive because some inaccurate statements of the law, like the erroneous instruction in this case, could not plausibly be interpreted by the jury as reflecting the judge’s personal opinion of the evidence.9 A legal-correctness rule would also be underinclusive because there may be circumstances under which accurate statements of the law may nevertheless be comments on the evidence.
¶44 Rather than adopting such a rule, we should adhere to our long-standing jurisprudence and reaffirm that an *570instruction violates article IV, section 16 when (and only when) it “conveys to the jury a judge’s personal attitudes toward the merits of the case or allows the jury to infer from what the judge said or did not say that the judge personally believed or disbelieved” some evidence at trial. Hamilton, 111 Wn.2d at 571.
¶45 The majority also concludes, relying on State v. Levy, 156 Wn.2d 709, 132 P.3d 1076 (2006), that the trial court’s instruction was a comment on the evidence because it “relieved the State of its burden to show that the pattern of abuse occurred over a ‘prolonged period of time.’ ” Majority at 559. As with the quote from Woods, presenting this statement from Levy as a stand-alone rule for determining article IV, section 16 violations ignores our firmly established jurisprudence.
¶46 Levy, like all cases in which we have found article IV, section 16 violations, addressed a judicial instruction that referenced specific evidence that had been introduced at trial. See Levy, 156 Wn.2d at 721. In Levy, the defendants were charged with first degree burglary, two elements of which are that the defendants (1) entered a “ ‘building’ ” while (2) “ ‘armed with a deadly weapon.’ ” Id. at 716. The disputed instructions included “to-wit” statements that specifically named the address where the offense occurred and called it a “building” and referred to the two types of weapons that the defendants allegedly carried (a .38 caliber revolver and a crowbar) as “ ‘deadly weapons.’ ” Id. Similarly, in State v. Becker, the primary case on which Levy relied, the disputed special verdict form specifically named the educational institution where the crime occurred and referred to it as “ ‘school grounds’ ” in a case where the offense had to occur “ ‘within 1000 feet of the perimeter of school grounds’ ” under one of the aggravating factors that the jury was asked to consider. 132 Wn.2d 54, 64, 935 P.2d 1321 (1997).
¶47 Again, viewing these holdings in light of our prior jurisprudence rather than in isolation, our holdings in *571Becker and Levy are simply applications of the general principle that instructions cannot permit a jury to infer the judge’s personal opinion on the truth, weight, or sufficiency of specific evidence introduced at trial. Jacobsen, 78 Wn.2d at 495. Here, in contrast to Becker and Levy, the disputed instruction makes no reference whatsoever to any facts or evidence presented at trial. Had the jury instruction stated, “A prolonged period of time, to wit: two months,” then the analogy to Levy would hold. But Levy and Becker do not require that we find comments on the evidence in cases where the instructions make no reference whatsoever to the merits of the case at hand.
CONCLUSION
¶48 For the reasons stated above, I concur in result.
Fairhurst, Stephens, and Yu, JJ., concur with Wiggins, J.

 See, e.g., Patten v. Town of Auburn, 41 Wash. 644, 647, 84 P. 594 (1906) (intent of article IV, section 16 was not to “impose any undue restraint upon a trial judge in passing upon the competency or admissibility of evidence, or in instructing the jury as to the law,” but rather “to provide against any undue influence being exerted upon the jury by the judge communicating to them his opinion as to facts proven or not proven by the evidence”); Haaga v. Saginaw Logging Co., 169 Wash. 547, 556-57, 14 P.2d 55 (1932) (Haaga II) (purpose of article IV, section 16 “is simply to prevent the judge from influencing the jury in their findings upon questions of fact”); Heitfeld v. Benevolent & Protective Order of Keglers, 36 Wn.2d 685, 699, 220 P.2d 655 (1950) (“The object of this constitutional provision is to prevent the juiy from being influenced by knowledge conveyed to it by the court as to the court’s opinion of the evidence submitted.”); Hamilton v. Dep’t of Labor & Indus., 111 Wn.2d 569, 571, 761 P.2d 618 (1988) (“An impermissible comment is one which conveys to the jury a judge’s personal attitudes toward the merits of the case or allows the jury to infer from what the judge said or did not say that the judge personally believed or disbelieved the particular testimony in question.”); State v. Lane, 125 Wn.2d 825, 838, 889 P.2d 929 (1995) (“The touchstone of error in a trial court’s comment on the evidence is whether the feeling of the trial court as to the truth value of the testimony of a witness has been communicated to the jury.”).


 The comment to the pattern instruction notes that “cases construing the ‘prolonged period of time’ requirement have not set a minimum length of time.” 11A Washington Practice: Washington Pattern Jury Instructions: Criminal 300.17 emt. at 720 (3d ed. 2008) (WPIC) (emphasis added). This suggests that the WPIC committee did not intend this instruction to be construed as providing a legal definition of “prolonged.” But because the more natural reading of the instruction is as a legal definition — and one that does not accurately state the law — reading it in Brush’s case was error.


 Had the instruction omitted the “prolonged period of time” element altogether, the error would be constitutional in nature and per se prejudicial, thus requiring reversal without the defendant having to establish prejudice. See State v. McHenry, 13 Wn. App. 421, 535 P.2d 843 (1975), aff’d, 88 Wn.2d 211, 558 P.2d 188 (1977). We also would presume prejudice had the instruction been given on behalf of the prevailing party. State v. Wanrow, 88 Wn.2d 221, 237, 559 P.2d 548 (1977). Here, however, it appears that the court simply included the standard WPIC for the aggravating factor; the record does not indicate that the instruction was given on behalf of the State.


 See, e.g., In re Det. of R.W., 98 Wn.App. 140, 144, 988 P.2d 1034 (1999) (judge instructed jury that “ ‘great weight’ ” should be given to evidence regarding a defendant’s “ ‘prior history of decompensation leading to repeated hospitalizations or law enforcement interventions’ ” (emphasis omitted)).


 See, e.g., State v. Thompson, 132 Wash. 124, 231 P. 461 (1924) (instruction stating that “the defense of an alibi is one easily fabricated, easy to prove, and hard to disprove”); State v. Faucett, 22 Wn. App. 869, 875, 593 P.2d 559 (1979) (instruction stating, “ “You will be slow to believe that any witness has testified falsely in the case’ ” (some emphasis omitted)).


 The cited opinion was issued by this court sitting en banc. The departmental opinion that preceded it discusses the underlying facts in greater detail. See Haaga v. Saginaw Logging Co., 165 Wash. 367, 368-73, 5 P.2d 505 (1931) (Haaga I), adhered to on reh’g, Haaga II, 169 Wash. 547. In Haaga, the plaintiff suffered injury after a train struck an automobile in which he was a passenger. Id. at 368-70. The plaintiff brought a suit for negligence against the train operator and presented witnesses who testified that the train had not sounded any warning signal (i.e., the train’s whistle) as it approached the crossing. Id. at 372-73. The trial court gave an instruction that stated, incorrectly, that a train’s right-of-way at a railroad crossing is conditioned on the train operator’s sounding such a warning as it approaches the crossing. Haaga II, 169 Wash, at 553-54.


 Having reached this conclusion, I would not address whether the instruction violates Brush’s right to have each element against him proved by the State beyond a reasonable doubt or Brush’s right to have a jury decide each element of the offense. If the instruction did violate either of those rights, we would be facing a far more serious error than a comment on the evidence because relieving the State of its burden to prove each element beyond a reasonable doubt violates the defendant’s fundamental due process rights, see In re Winship, 397 U.S. 358, 364, 90 S. Ct. 1068, 25 L. Ed. 2d 368 (1970), and removing an element from the jury’s consideration violates a defendant’s fundamental right to a jury trial under article I, section 22 of our constitution, State v. Ring, 52 Wn.2d 423, 424, 325 P.2d 730 (1958). Such violations would trigger the constitutional harmlessness standard, which is far more stringent than the standard of review used for article IV, section 16 violations. Consequently, treating such errors as comments on the evidence is not merely incorrect under our article IV, section 16 jurisprudence, it actually trivializes the nature of such errors.


 Drawing such an inference from the Woods quote would constitute the exact same error — denying the antecedent — that the majority correctly perceives in the disputed WPIC. See majority at 558 (“[Barnett] held only that two weeks was not legally sufficient to be a ‘prolonged period of time’ — not that abuse occurring longer than two weeks would be legally sufficient.”). Under the rules of formal logic, conditional statements take the form, “If P, then Q.” P is termed the antecedent and Q the consequent. The fallacy of denying the antecedent occurs when one takes a true statement presented in this form and concludes that “if not P, then not Q” must also be true. That conclusion is not valid because negating the truth of the antecedent (i.e., denying the truth of P) does not necessitate the denial of its consequent. Thus, one cannot infer that “legally inaccurate instructions are comments on the evidence” from the principle that “legally accurate instructions are not comments on the evidence.” See Agri Processor Co. v. Nat’l Labor Relations *569Bd., 379 U.S. App. D.C. 318, 514 F.3d 1, 6 (2008) (citing Patrick J. Hurley, A Concise Introduction to Logic 323 (9th ed. 2005)). Consider the following argument, which uses “snowing” as the antecedent and “cold” as the consequent: “Premise 1: If it is snowing, then it is cold outside. Premise 2: It is not snowing. Conclusion: It is not cold outside.” Plainly, the latter conclusion does not follow from its premise; it can be cold without snow falling, even though snowfall requires a cold outside temperature.


 Another example would be if a court instructed the jury that it may find the defendant guilty if it finds each element proved by a preponderance of the evidence rather than beyond a reasonable doubt. Such an instruction would violate a defendant’s fundamental due process rights, see In re Winship, 397 U.S. at 364, but it could not plausibly be deemed a comment on the evidence.